Citation Nr: 1817941	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-23 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In August 2016, the Board remanded the case for further development.  The case has now returned to the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As part of the August 2016 remand, the Board directed the AOJ to forward the Veteran's claims file to an otologist for an addendum medical opinion regarding the nature and likely etiology of the Veteran's bilateral hearing loss as it found the opinions rendered in March 2013 to be inadequate for adjudicative purposes.  A new VA examination and opinions were provided in May 2017.  However, the examiner who conducted the examination and issued the opinion was an audiologist, not an otologist.  As there was not substantial compliance with the August 2016 remand directives, the Board will remand the case again to obtain the requested opinions from an otologist.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  

In making this determination, the Board is aware of the AOJ's attempts to obtain an VA otologist from the Poplar Bluff, Missouri VA Medical Center (VAMC) and the Marion, Illinois VAMC to provide an examination and opinion, as noted in a February 2017 VA Form 21-2507a.  Additionally, the Board acknowledges that an examination and opinion were provided by an audiologist due to a lack of an otologist on staff at those VA facilities.  But, the Board emphasizes that, in obtaining the requested opinion, another new examination is not required and a supplemental opinion may be provided by any appropriate VA otologist who is available.

Additionally, the Board notes that in August and December 2014, the Saginaw, Michigan VAMC indicated that it did not have any of the Veteran's requested records.  The Saginaw VAMC then informed the RO that the Veteran's records would have been transferred to the Detroit, Michigan VAMC.  Thereafter, in September 2015, the RO associated a formal finding of unavailability with the Veteran's claims file regarding the records requested from the Saginaw and Detroit VAMCs.  However, it does not appear that the Veteran was provided with oral or written notice regarding this unavailability pursuant to 38 C.F.R. § 3.159(e) other than mentioning it in the September 2015 supplemental statement of the case.  On remand, the AOJ should notify the Veteran and his representative of this unavailability pursuant to 38 C.F.R. § 3.159(e)'s procedures.

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran and his representative regarding the unavailability of his requested records from the Saginaw and Detroit VAMCs pursuant to the procedures outlined in 38 C.F.R. § 3.159(e).

2. Thereafter, send the Veteran's claims file to an available VA otologist to determine the nature and etiology of the Veteran's bilateral hearing loss.  The entire claims file, including a copy of this remand, must be made available to and must be reviewed by the otologist.  A new examination is not necessary.  The otologist should note that exposure to in-service acoustic trauma has already been conceded by VA.

After reviewing the claims file, the otologist should address the following:

(a) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's right ear hearing loss had its onset in service or is otherwise related to service.

(b) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's right ear hearing loss was present within one year after separation from service.  

In providing the opinion to subpart (b), please specifically comment upon a May 23, 1974 VA examination for pending stomach and nervous condition claims wherein the Veteran listed hearing in the right ear as a current medical problem.

(c) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's left ear hearing loss, which has been found to have preexisted service, increased in severity during service, to include as a result of in-service acoustic trauma.

(d) If the answer to subpart (c) reflects an increase in severity, then please state whether there is clear and unmistakable evidence that such an increase in left ear hearing loss was due to the natural progression of the disability.

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection (July 2012).

Please provide a complete rationale for any opinions rendered.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

3. After completing the requested action, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




